Name: Commission Regulation (EEC) No 1428/80 of 6 June 1980 on an invitation to tender for the refund for the export of barley to Zones I, IIb, IV, V and VI
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 80 Official Journal of the European Communities No L 143/7 COMMISSION REGULATION (EEC) No 1428/80 of 6 June 1980 on an invitation to tender for the refund for the export of barley to Zones I, lib, IV, V and VI Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION . Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75. 2. The invitation to tender shall relate to barley for export to Zones I, lib, IV, V and VI as defined in Annex I to Regulation (EEC) No 1124/77. 3 . The invitation shall remain open until 30 June 1981 . During this period weekly awards shall be made, the time limits for the submission of tenders to be as prescribed in the notice of invitation to tender. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1547/79(2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (}), and in particular Article 5 thereof, Whereas there is an exportable surplus of barley on the Community market ; whereas, so that it can be exported under the most favourable conditions, an invitation to tender for the export refur d should be opened ; whereas, for the sake of better control over the refund amount to be granted and the quantities to be exported, the invitation to tender should be restricted to exports to Zones I , lib, IV, V and VI as defined in Annex I to Commission Regulation (EEC) No 1 1 24/77 H ; Whereas detailed rules for the application of the system of tendering for fixing export refunds have been adopted in Commission Regulation (EEC) No 279/75 (5), as amended by Regulation (EEC) No 2944/78 (6) ; whereas among the obligations of tenderers is that of lodging an application for an export licence ; whereas compliance with this obliga ­ tion may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure equal treatment to all concerned, it is necessary to specify that all licences issued be valid for equal lengths of time ; Whereas for the proper running of an invitation to tender for export refunds a minimum representative quantity must be specified and the time limit and form of communication of the tenders submitted to the competent authorities ; Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes. Article 3 The tendering security referred to in Article 3 of Regu ­ lation (EEC) No 279/75 shall be 12 ECU per tonne . Article 4 1 . By way of derogation from the provisions of Article 9 ( 1 ) of Regulation (EEC) No 193/75 (7), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2 . Export licences issued in connection with this invitation to tender shall be valid from their date of issue, as defined in the previous paragraph , until the end of the fourth month following that of issue. ») OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 ) OJ No L 188, 26 . 7. 1979, p. 1 . &gt;) OJ No L 281 , 1 . 11 . 1975, p. 78 . &lt;) OJ No L 134, 28 . 5. 1977, p. 53 . 5 ) OJ No L 31 , 5 . 2. 1975, p. 8 . «-) OJ No L 351 , 15 . 12. 1978, p. 16. ( 7) OJ No L 25, 31 . 1 . 1975, p. 10 . No L 143/8 Official Journal of the European Communities 7. 6 . 80  brought forward by one hour in Ireland and the United Kingdom during the period in which summer time does not apply in those Member States,  extended by one hour in the other Member States when the latter are applying summer time. Article 5 The tenders submitted must reach the Commission through the intermediary of Member States at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communicated in the form indicated in the Annex. If no tenders are received, Member States shall inform the Commission of this within the time limit indi ­ cated in the preceding paragraph . Article 6 The time limits fixed for the submission of tenders shall be : Article 7 This Regulation shall enter into force ' on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1980 . For the Commission Finn GUNDELACH Vice-President ANNEX Weekly tender for the refund for the export of barley to Zones I , lib, IV, V and VI Time limit for the submission of tenders (date/time) 1 2 3 Number of tender Quantity in tonnes Amount of export refund in national currency per tonne 1 2 3 4 I 5 I etc.